Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of the non-provisional application on 4/12/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-21 are pending in the application. 

	Claim Rejections - 35 USC § 101
3. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 16-21 refer to “software per se” as outlined in MPEP 2106. As stated in MPEP 2106.03 (I), the non-limiting examples of statutory categories of invention are those that are  “Products that do not have a physical or tangible form, such as information (often referred to as "data per se") or a computer program per se (often referred to as "software per se") when claimed as a product without any structural recitations”. Here the scope of the claim as stated in the preamble are “instructions comprising” and each limitation in the claim recites “instructions” rather than any structural limitations that appear directed to instructions that “when executed” do something but are not actually executed. Thus, claims 16-21 do not appear to be directed to a machine, as instructions are not machines. Similarly, there 
Claim Rejections - 35 USC § 102
4. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


6. 	Claim(s)  1-21 are rejected under 35 U.S.C. 102( a) (1) as anticipated by Pandian et. al. U.S. Publication No. 20200076846 published Mar. 5, 2020 or, in the alternative, under 35 U.S.C. 103 as obvious over Goel et al. U.S. 20180349817 filed June 1, 2018.


With respect to Independent claim 1, Pandian teaches a computer-implemented method for classifying product feedback, the method comprising: 
generating, by a processor, a machine learning model using an initial dataset comprising a set of initial consumer feedback entries associated with a set of products, including classifying each initial consumer feedback entry of the set of initial consumer feedback entries as one of a first category or a second category (See machine learning modeling 47, 50, 90, 95, 131 and classifier Para 90 and 131, 152 where as shown in Fig. 2, 3, 6 and 12). As shown Pandian discloses a machine learning model that uses classifiers to classify a device type (para 47) into a profile and calculates a level of risk for each device (para 49). Pandian teaches each device can be classified based on the feedback from the device, from events, into one or more risk categories (para 51). Pandian teaches communication of the event comes from the user via the user interface and the anomaly engine (Para 109) and from user’s devices (Para 202).  
accessing, by the processor, a consumer feedback entry associated with a product of the set of products, wherein the consumer feedback entry comprises an initial classification as one of the first category or the second category ( Pandian teaches accessing the stored incidents about said devices and how they are classified by the machine learning classifiers from said repository. See Para 95, 107-108, 113, as the feedback about the device is categorized into multiple categories) and Fig. 5, where categories 502a-502d are displayed and additional risk categories are determined 504a-504e (Para 123-125).  
applying the machine learning model to the consumer feedback entry to classify the consumer feedback entry as a subsequent classification as the other of the first category or the second category; (See Para 95, 113, 152, 161 as the feedback about the device is categorized into multiple categories) and Fig. 5, where categories 502a-502d are displayed and additional risk categories are determined 504a-504e (Para 123-125) (See also figure 9).  
 and displaying, in a user interface, an indication of the consumer feedback entry, the initial classification, and the subsequent classification (See fig. 5, Para 126-127). Pandian teaches displaying categorized risk classifications for devices. 

As shown above, Pandian anticipates all the features of claim 1. In the alternative to Pandians consumer feedback the skilled artisan prior to the effective date of the invention would understand that consumer feedback can be provided in many ways. For example, as Goel, teaches a user interface that also receives user feedback that is then categorized into categories and redisplayed as an incident ticket (fig. 6). Goel is analogous art to Pandian in being directed to a machine learning system that classifies information into categories (Para 6). Goel teaches a machine learning system that tracks product risk and quality (Para 98-99). Goel teaches the system can receive photos of products (Para 121) and text (Para 130) and then classify into issues (Para 148). Goel teaches the user can change the labelled category of the item directly in the user interface (Para 159) thus provide direct feedback via the user interface for the category. As shown in figure 6, the user can first select on an item in figure 5 and then be presented with fig. 6 where the user can reassign the risk level and/or change the category. Goel teaches a given issue can be classified into one or more 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Pandian and Goel in front of them to modify the interface of Pandian to include the specific user feedback of Goel so as to allow the user to reclassify an issue via input. The motivation to combine Goel and Pandian comes from Pandian to collect information from IOT devices, to which Goel discloses (Para 215)  and allow the user to correct from a photographed product (Para 279, ladder) a mislabeled 
With respect to dependent claim 2,  Pandian teaches the computer-implemented method wherein the first category is a risk and the second category is a quality (See Para 125-127, 131). Pandian teaches determining risk and “a quality” of the device. 
With respect to dependent claim 3,  Pandian teaches the computer-implemented method further comprising: receiving, via the user interface, a selection to specify a final classification, of the first category and the second category, for the consumer feedback entry; and updating the machine learning model to reflect the final classification of the consumer feedback entry (See Para 183-197, the user can adjust a device photo and classification by selection thereby updating the type and classification of a device) (See Fig. 10b).
With respect to dependent claim 4,  Pandian teaches the computer-implemented method wherein receiving, the via the user interface, the selection to specify the final classification for the consumer feedback entry comprises: receiving, via the user interface, the selection to specify the final classification as the one of the first category or the second category. (See Para 183-197, the user can adjust a device photo and classification by selection thereby updating the type and classification of a device).
With respect to dependent claim 5,  as indicated in the above discussion Pandian teaches each element in claim 1 and in the alternative is obvious in view of Goel. 
Pandian teaches the computer-implemented method wherein receiving, via the user interface, the selection to specify the final classification for the consumer feedback entry comprises: 
However, Pandian does not specifically state:
(i) the selection to specify the final classification for the consumer feedback entry, and (ii) a comment associated with the final classification.
In the alternative to Pandians consumer feedback the skilled artisan prior to the effective date of the invention would understand that consumer feedback can be provided in many ways and set a specific label or classification via GUI. For example, as Goel, teaches a user interface that also receives user feedback that is then categorized into categories and redisplayed as an incident ticket (fig. 6). Goel is analogous art to Pandian in being directed to a machine learning system that classifies information into categories (Para 6). Goel teaches a machine learning system that tracks product risk and quality (Para 98-99). Goel teaches the system can receive photos of products (Para 121) and text (Para 130) and then classify into issues (Para 148). Goel teaches the user can change the labelled category of the item directly in the user interface (Para 159) thus provide direct feedback via the user interface for the category. As shown in figure 6, the user can first select on an item in figure 5 and then be presented with fig. 6 where the user can reassign the risk level and/or change the category. Goel teaches a given issue can be classified into one or more categories (Para 166-167) based on both quality and risk. Further, Goel teaches where each of the incident of risk can be displayed in a graphical presentation by category (fig. 9) (Para 171). Goel teaches a workflow (Fig. 16) where data is captured and a machine language system detects and classifies an issue (Para 277) Fig. 16) and suggests a user can change the labels for 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Pandian and Goel in front of them to modify the interface of Pandian to include the specific user feedback of Goel so as to allow the user to reclassify an issue via input. The motivation to combine Goel and Pandian comes from Pandian to collect information from IOT devices, to which Goel discloses (Para 215)  and allow the user to correct from a photographed product (Para 279, ladder) a mislabeled classified quality issue via a user interface (Para 280-281) thereby reducing errors of misclassification by machine learning systems (Para 281-284, 291).   
dependent claim 6,  Pandian teaches the computer-implemented method wherein accessing the consumer feedback entry associated with the product comprises: receiving, by the processor via a network connection, the consumer feedback entry from a user electronic device (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository.
With respect to dependent claim 7,  Pandian teaches the computer-implemented method wherein accessing the consumer feedback entry associated with the product comprises: accessing, by the processor, the consumer feedback entry associated with the product of the set of products, wherein the consumer feedback entry comprises the initial classification as specified by an external user. (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository (See figure 4, products or devices).
With respect to dependent claim 8,  Pandian teaches the computer-implemented method wherein generating the machine learning model comprises: training, by the processor, the machine learning model using a training dataset comprising a set of consumer feedback training entries associated with the set of products, including classifying each consumer feedback training entry of the set of consumer feedback training entries as one of the first category or the second category. (See Para 54-63 and 246-258). Pandian teaches the device and user provide user feedback to the repository (See figure 4, products or devices) and classifies the feedback of use of the device during anomalies as risk categories.
With respect to claims 9-15, claims 9-15 comprise a system with a processor and a memory for storing data associated with a machine learning model and a user interface where the memory including instruction that are executed by the processor execute in a substantially 
 
With respect to claims 16-21, claims 16-21 comprise a non-transitory computer readable medium storing instructions that when executed by a processor store data associated with a machine learning model where the memory including instructions that are executed by the processor execute in a substantially similar way the steps of method claims 1-8 (incorporated herein) and thus are rejected along the same rationale. It is noted Pandian teaches a system Fig. 13, 1300, a memory 1306, 1308, a display 1312 and a processor 1304 and a user interface Fig. 4-7) for presenting as rejected a data set of products classified by a machine learning model into one or more categories and displaying said indications of feedback in a user interface. In as much as the interpretation of claims 16-21, are interpreted as a medium including instructions executed by a process rather than simply the instructions performing the steps of claim 1.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached search.pdf document attached as an appendix to this document. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179